—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered January 9, 1998, convicting him of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
*655Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the People failed to prove that he possessed the requisite knowledge that the vehicle in question was stolen and that he did not have the owner’s consent to use it. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur.